Citation Nr: 1510325	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability post-knee replacement. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a collapsed lung due to an adverse reaction to medication (previously claimed as entitlement to service connection secondary to service-connected right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the increased rating claim and the claim for entitlement to service connection for a lung collapse as secondary to a service-connected right knee disability.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.

The Veteran testified via video conference from the RO in Nashville before the undersigned Veterans Law Judge in December 2014.

The issue of reimbursement for unauthorized medical expenses has been raised by the record in a June 2009 VA nurse telephone progress note and the December 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, the Veteran filed formal claims for a left knee condition, depression, and a heart condition as secondary to service-connected right knee disability in December 2014, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded for additional procedural and evidentiary development.  

During the December 2014 Board hearing, the Veteran contended that he is being treated for his right knee disability at a VA facility in Atlanta, Georgia.  However, the Veteran's paperless claims file does not contain evidence of treatment from any VA facility since a March 2010 VA compensation and pension examination for his right knee disability.  VA has a duty to obtain relevant records in the custody of a federal department or agency, and thus, this issue must be remanded to ascertain these medical records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Moreover, the last VA examination pertaining to the Veteran's right knee disability occurred in March 2010.  During the December 2014 Board hearing, the Veteran contended that he had additional symptoms associated with his right knee, including gait problems, a shortened leg, and the need to use orthotics.  In light of the fact that the medical evidence in the record regarding the Veteran's current right knee symptoms is approximately five years old, and considering the Veteran's contentions during the hearing, the Board concludes that the Veteran should undergo another VA examination for his right knee disability.  

The Veteran filed a claim in February 2010 for "service connection for a collapsed lung due to an adverse interaction of medications he was prescribed due to his service connected total knee replacement."  Since that time, this claim has been adjudicated by the RO as a claim for service connection for a collapsed lung as secondary to his service-connected right knee disability.  However, the Veteran has submitted evidence, including his March 2012 Substantive Appeal (VA Form 9), contending that he was erroneously prescribed a combination of medication which led to his lung collapse.  Moreover, during the December 2014 Board hearing, the Veteran expounded on his contentions regarding this claim.  These contentions included allegations of negligence or fault on the part of VA medical personnel in prescribing him medication.  These contentions are not generally associated with service connection claims, either on a direct or secondary basis.  Thus, the Board concludes that a reasonable interpretation for this claim is that it is a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a collapsed lung due to an adverse reaction to medication.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

Unfortunately, this section 1151 claim must be remanded because the Veteran's paperless claims file does not contain evidence showing that a notification letter, which concerns this matter on appeal, was sent to the Veteran.  The contents of this letter must describe what information and evidence must be submitted to substantiate the claim for compensation under 38 U.S.C.A. § 1151, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also not advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of this claim to the RO.  This type of letter must be provided to the Veteran in order for VA to satisfy its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran concerning the requirements for a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a collapsed lung due to an adverse reaction to medication.  The contents of the notification should comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Take appropriate steps to acquire and associate his responses with the claims file. 

2.  Associate with the claims file all medical treatment pertaining to his right knee disability, particularly any outstanding records from VA, after March 2010.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c).

3.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his right knee disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected right knee disability.  The examiner should provide a detailed rationale for all opinions and conclusions expressed.

4.  After completing all indicated developments, readjudicate the claim for entitlement to a rating in excess of 30 percent for a right knee disability post-knee replacement and the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a collapsed lung due to an adverse reaction to medication in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







